DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,158,116. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are a variation of the patented claims.
	Claims 1-5, 8-12, and 15-19 of the instant application are anticipated by patent claims 1-10, in that claims 1-10 of the patent contains all the limitations of claims 1-5, 8-12, and 15-19 of the instant application. Claims 1-5, 8-12, and 15-19 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable for anticipatory-type double patenting.

Instant Application 17/459,570
U.S. Patent 11,158,116
1. A method of point cloud coding, executable by a processor, comprising: detecting one or more geometric features from among data corresponding to a point cloud; 
1. A method of point cloud coding, executable by a processor, comprising: receiving data corresponding to a point cloud; detecting one or more geometric features from among the received data corresponding to the point cloud; 
determining a representation for the one or more geometric features, wherein the detected geometric feature is specified as a start point and an end point; and
determining a representation for the one or more geometric features, wherein a detected feature from among the one or more detected geometric features is specified as a start point and an end point; and
decoding the data corresponding to the point cloud based on the determined representations, wherein the point cloud is reconstructed based on the decoded data.
decoding the received data corresponding to the point cloud based on the determined representations, wherein the point cloud is reconstructed based on the decoded data.


	The above table illustrates a comparative mapping between the limitations of claim 1 of the instant application and the limitations of claim 1 of U.S. Patent 11,158,116. The following is a complete listing of the correspondence between claims of the instant application to U.S. Patent 11,458,116.
Claims of Instant Application
1
2
3
4
5
8
9
10
11
12
15
16
17
18
19
Claims of U.S. Patent 11,158,116
1
2
3
4
5
6
7
8
9
10
6
7
8
9
10



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 7, the claim is dependent on claim 1 which recites, “wherein the detected geometric feature is specified as a start point and an end point.” Claim 7 further recites “wherein the detected geometric feature is specified as a start point and a direction vector.” As a result, claim 7 describes that the detected geometric feature is specified as “a start point and an end point” and “a start point and direction vector.” The specification describes separate embodiments with “a start point and an end point” and “a start point and direction vector;” however, there is no embodiment described that combines both “a start point and an end point” and “a start point and direction vector” for the detected geometric feature. Therefore, claim 7 does not comply with the written description requirement.
Regarding claim 14, similar reasoning as discussed in claim 7 is applied.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7, 8, 12, 14, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “one or more geometric features” on line 2 and “the detected geometric feature” on lines 4-5. However, it is not clear as to which detected geometric feature of the “one or more geometric features” is being referred to by “the detected geometric feature.”
Claim 5 recites the limitation "the encoding" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the claim recites “wherein the detected geometric feature is specified as a start point and a direction vector.” Claim 7 also depends on claim 1 which recites “wherein the detected geometric feature is specified as a start point and an end point.” However, it is not clear how the geometric feature is both “a start point and an end point” and “a start point and direction vector.” 	Furthermore, it is not clear as to which “detected geometric feature” of the “one or more geometric features” in claim 1 is being referred to by “the detected geometric feature” of claim 7.
Regarding claims 8 and 15, similar reasoning as discussed in claim 1 is applied.
Regarding claims 12 and 19, similar reasoning as discussed in claim 5 is applied.
Regarding claim 14, similar reasoning as discussed in claim 7 is applied.


Allowable Subject Matter
Claims 6, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all other rejections are resolved.
Regarding claim 6, the prior art does not clearly disclose the method of claim 1, wherein coding of the geometric features is enabled at a given partition depth associated with the point cloud.
Regarding claims 13 and 20, similar reasoning as discussed in claim 6 is applied.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lasserre et al. (US 2020/0302652 A1) discloses decoding a colored point cloud representing geometry of a 3D object.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHI HOANG/Primary Examiner, Art Unit 2613